Citation Nr: 0512929	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  04-13 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that denied service connection for hypertension.  
A February 2004 statement of the case noted that the issue 
before the VA at this time was actually whether new and 
material evidence had been submitted to reopen a claim of 
service connection for hypertension, as a final decision on 
the merits had been rendered in June 1986.  The RO has denied 
the veteran's application to reopen his claim.


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The claim for service connection for high blood pressure 
was previously denied in June 1986.  The veteran did not 
appeal this decision to the Board.  

3.  Evidence received since June 1986 is cumulative or 
redundant, does not relate to an unestablished fact necessary 
to substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for hypertension.  38 U.S.C.A. 
§§  5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is entitled to service connection 
for hypertension.  He first applied for service connection 
for this disorder in February 1986.  His claim was initially 
denied by the RO in June 1986.  A notice of disagreement was 
received in April 1987, a statement of the case was issued in 
April 1987, a supplemental statement of the case was issued 
in May 1987, and the veteran did not appeal this issue to the 
Board.  Therefore the June 1986 decision became final.      

The veteran did not appeal the June 1986 decision to the 
Board.  Unappealed RO decisions are final, with the exception 
that a claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a); Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991); Smith v. West, 12 
Vet. App. 312, 314 (1999).  The veteran filed this 
application to reopen his claim in September 2001.  

The definition of new and material evidence was amended in 
August 2001.  The amended definition, as noted below, applies 
to an application to reopen a previously denied and finally 
decided claim received on or after August 29, 2001.  See 66 
Fed. Reg. 45, 620 (Aug. 29, 2001).  Because the veteran's 
application to reopen was received in September 2001, the 
amended definition of new and material evidence applies.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  A current 
disability must be related to service or to an incident of 
service origin.  "[A] veteran seeking disability benefits 
must establish...the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1322, 1326 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

There must be medical evidence of current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of disease or injury; and 
medical evidence of a nexus between in-service injury or 
disease and current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 
341, 346 (1999).

In addition, where a veteran served continuously for 90 days 
or more during a period of war or during peacetime after 
December 31, 1946, and hypertension is manifested to a degree 
of 10 percent within a year after separation from service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of the disease 
during the period of service; this presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. § 3.307, 3.309 
(2004).

At the time of the final RO decisions, the pertinent evidence 
of record included the veteran's statements and 
correspondence, his service medical records, and various 
post-service medical records.

The veteran's service medical records showed a March 1976 
treatment record reporting a blood pressure reading of 
130/90.  An April 1977 entry shows blood pressure readings of 
174/118 and 140/90, after 15 minutes of rest.  On his July 
1977 separation examination, the veteran had a blood pressure 
reading of 130/88, and his heart and vascular system were 
found to be normal.

Additional evidence included VA treatment records dated from 
February 1979 to April 1987.  The veteran's blood pressure 
readings were within normal limits until he was diagnosed 
with hypertension in February 1981.  At that time, it was 
noted that the hypertension could have been the cause of the 
headaches about which the veteran had complained on several 
occasions both during and after service.  He was put on a low 
salt diet and prescribed medication.  The veteran continued 
to receive treatment for hypertension through April 1987.

On VA examination in May 1986, the veteran stated that he was 
having headaches prior to his separation in 1977, but that he 
was not aware of the hypertension.  The examiner determined 
that the veteran currently had hypertension, but made no 
relation between the hypertension and the veteran's service.  

Finding that any elevated blood pressure the veteran 
experienced in service was not sustained, the RO denied the 
veteran's claim for service connection in June 1986 and 
confirmed this denial in May 1987.

After the denial of his claim, the veteran again sought 
service connection for hypertension in September 2001.  
Evidence submitted since the prior final RO decisions include 
private treatment records dated from April 2000 to July 2000 
and from September 2000 to May 2001.  These records indicate 
that the veteran regularly receives treatment for 
hypertension.  While these records are new, they are not 
material, as they do not relate any current hypertension to 
the veteran's service or to any incident of that service.

Additional evidence also includes a letter written by a 
serviceman with whom the veteran served.  In his letter, 
dated in August 2001, the serviceman stated that he was the 
veteran's roommate during service and that he remembered the 
veteran being treated for high blood pressure and that on one 
occasion he was hospitalized for high blood pressure for over 
a month.  

This August 2001 letter is not material.  While the veteran's 
roommate is competent to discuss symptoms the veteran 
experienced, he is not qualified to state whether the veteran 
suffered from hypertension specifically during his service 
many years ago.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").   

The veteran has also submitted new statements and 
correspondence.  None of this evidence is new; it is entirely 
duplicative of earlier statements made by the veteran.  They 
reprise essentially the very same evidence that the veteran 
has offered before in earlier statements and correspondence.

The Board concludes that new and material evidence has not 
been submitted since the June 1986 RO decision.  Therefore, 
the claim for service connection for hypertension is not 
reopened, and the prior RO decision remains final.

The Board has also considered if VA has satisfied all duties 
to notify and assist the claimant.  38 U.S.C.A. §§ 5103 & 
5107 (West 2002) and 38 C.F.R. § 3.159 (2004).  The 
provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) apply to cases pending before VA on November 9, 
2000, even if the initial decision was issued before that 
date.  VA must give notice to a claimant in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before 
issuance of an initial unfavorable decision.  Upon receipt of 
a complete or substantially complete application, VA must 
notify the claimant and any representative of any information 
and any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim; this notice 
requires VA to indicate which portion of that information and 
evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the initial unfavorable decision was in June 2002, that 
is, after the November 9, 2000, effective date of the 
relevant notice and assistance requirements.  However, even 
under Pelegrini, the notices regarding the veteran's claim 
informed him of the bases for the relevant decisions, what 
types of evidence would be needed, and how the evidence would 
be secured.  Any defect with regard to the timing of the 
notice to the veteran was harmless because of the thorough 
and informative notices provided throughout the adjudication 
of the claim.  See Mayfield v. Nicholson, __ Vet. App. __, 
No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).  

The RO sent the veteran correspondence in March 2002; and a 
statement of the case in February 2004.  These documents 
discussed specific evidence and the particular legal 
requirements applicable to the veteran's claim.  Taken 
together, these documents discussed the evidence considered 
and the pertinent laws and regulations, including 38 U.S.C.A. 
§§ 5103 & 5107 and 38 C.F.R. § 3.159 and the reasons for the 
RO's decision.  There was no harm to the veteran, as VA made 
all efforts to notify and to assist him with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the more 
general notice of the need for any evidence in the veteran's 
possession.  Thus, VA has satisfied its "duty to notify" 
the veteran.

In addition, the VA has obtained all relevant evidence.  
Thus, the VA has complied with all duties to assist the 
veteran in securing relevant evidence.  

The Board finds that the VA has satisfied both the notice and 
duty to assist provisions of the law.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  


ORDER

The application to reopen a claim for service connection for 
hypertension is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


